Citation Nr: 1510734	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  05-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a substance abuse disorder.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This case was most recently before the Board in September 2014.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary mater, the Board observes that the Veteran has changed representation during the pendency of this appeal.  In a VA Form 21-22a, Appointment of Individual as Claimant's Representative, signed by the Veteran in April 2014 and received by VA in June 2014, the Veteran appointed Jackson and MacNichol (Penelope Gronbeck) as his representative, in place of the previously appointed Berry Law firm.  The Veteran's intent for representation was further clearly shown in a January 2015 letter, wherein he states that "his old [attorney, i.e. John Berry's firm] is refusing to quit" making it appear that that he no longer wanted to be represented by John Berry.  In February 2015, however, a new VA Form 21-22a was received that appointed John Stevens Berry as the representative in this case.  Due to the confusing circumstances concerning the Veteran's representation, the RO must clarify the representation in this case.

In correspondence dated in November 2014 the Veteran, through his attorney of record at that time, requested that a hearing be scheduled to offer further evidence for the matters on appeal.  The Veteran's attorney did not specify the type of hearing requested and such should be clarified.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal at the appropriate Board hearing.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify his representation as either the MacNichol and Jackson Law Firm (Penelope Gronbeck) or the John Berry Law Firm or another representative altogether. If no current VA Form 21-22a is of record regarding the person identified by the Veteran, (as it appears at the time of this remand the most current VA Form 21-22a is for the The John Berry Law Firm) inform the Veteran that he must submit either a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or a VA Form 21-22a (Appointment of Individual as Claimant's Representative) to appoint his identified representative.

2.  The AOJ should clarify the type of hearing the Veteran desires and schedule the Veteran for the appropriate hearing at the earliest available opportunity, with appropriate notification to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




